Biddle, J.
Complaint by the State of Indiana, on the relation of “ The Monroe Gravel Road Company,” against Joseph W. Stout, auditor of Grant county, for a writ of mandate requiring the auditor to place certain assessments upon lands, in favor of the relator, upon the tax duplicate, for collection.
A demurrer, alleging the insufficiency of the facte stated to authorize the writ, was sustained to the complaint, and judgment rendered against appellant.
The proper exceptions were taken, and the cause appealed to this court.
No objection is made to the sufficiency of the averments in the complaint, but the court held it insufficient because the law authorizing the collection of the assessments was unconstitutional, and therefore void.
By the act approved March 13th, 1875, Acts 1875, Reg. Sess., p. 80, the Legislature repealed all previous laws “ authorizing an assessment or collection of any tax or assessment for the construction of any plank, macadamized, or gravel road purposes in this State.”
It was held, that this act was constitutional, and prevented any further collections of such assessments. The Marion Township Gravel Road Co. v. Sleeth, 53 Ind. 35.
By the act of March 2d, 1877, Acts 1877, Reg. Sess., p. 72, the act of March 13th, 1875, was repealed, so far as *145it affected the act of May 14th, 1869, Acts 1869, Spec. Sess., p. 73, under which the assessments in controversy were made; and the last named act was revived for certain purposes, and so far as assessments were made before the 13th day of March, 1875, and when the directors of the company, on their faith in such assessments, had incurred pecuniary liabilities upon contract, and when the roads were held and owned by a majority of the original stockholders, when the act took effect. In such cases the act of 1877 makes it the duty of the county auditor to place such uncollected assessments on the tax duplicates, as provided by the act of May 14th, 1869; and it then becomes the duty of the county treasurer to collect the same according to the last mentioned act. Stated more briefly: The act of March 13th, 1875, took away the right to collect such assessments made before its passage; the act of March 2d, 1877, restored the right to collect such assessments according to the act of May 14th, 1869, upon certain conditions mentioned in the act of March 2d, 1877, and which are averred in the complaint.
We do not see any thing unconstitutional in the latest act; on the contrary, it appears to us to be highly commendable legislation.
The judgment is reversed, at the costs of the appellee, and the cause remanded, with instructions to- overrule the demurrer to the complaint, and for further proceedings according to this opinion.